Exhibit 10.4
 


SUPPLEMENTAL INDENTURE
 
This SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) is dated as of
December 3, 2012, among BERRY PLASTICS GROUP, INC. (the “New Guarantor”), a
Delaware corporation and the parent of BERRY PLASTICS CORPORATION (the
“Issuer”), the Issuer and U.S. BANK NATIONAL ASSOCIATION (successor to Wells
Fargo Bank National Association), as trustee under the indenture referred to
below (the “Trustee”).
 
                                  W I T N E S S E T H :
 
WHEREAS, the Issuer and the existing Note Guarantors have heretofore executed
and delivered to the Trustee a supplemental indenture dated as of the Escrow
Release Date, to the indenture executed by and between the Escrow Issuers and
the Trustee, dated as of November 12, 2009 (as amended, supplemented or
otherwise modified, the “Indenture”), providing initially for the issuance of
$370,000,000 in aggregate principal amount of the Issuer’s 8¼% First Priority
Senior Secured Notes due 2015 (the “Securities”);
 
WHEREAS, the New Guarantor is not under any obligation to guarantee any of the
Issuer’s Obligations under the Securities or the Indenture but desires to
guarantee unconditionally all the Issuer’s Obligations under the Securities and
the Indenture pursuant to a guarantee on the terms and conditions set forth
herein so that the Issuer may satisfy its obligations under Section 4.02 of the
Indenture by furnishing financial information relating to the New Guarantor; and
 
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee and the Issuer
are authorized to execute and deliver this Supplemental Indenture;
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the New Guarantor,
the Issuer and the Trustee mutually covenant and agree for the equal and ratable
benefit of the holders of the Securities as follows:
 
1.           Defined Terms.  As used in this Supplemental Indenture, terms
defined in the Indenture or in the preamble or recital hereto are used herein as
therein defined, except that the term “Holders” in this Supplemental Indenture
shall refer to the term “Holders” as defined in the Indenture and the Trustee
acting on behalf of and for the benefit of such Holders.  The words “herein,”
“hereof” and “hereby” and other words of similar import used in this
Supplemental Indenture refer to this Supplemental Indenture as a whole and not
to any particular section hereof.  In addition, the following terms have the
following meanings in this Supplemental Indenture:
 
“Subject Pari Passu Indebtedness” means any Indebtedness of the New Guarantor
which ranks pari passu in right of payment to the New Guarantor’s guarantee
herein.
 
“Subject Subordinated Indebtedness” means any Indebtedness of the New Guarantor
which is by its terms subordinated in right of payment to the New Guarantor’s
guarantee herein.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Guarantee.  (a) The New Guarantor hereby irrevocably and
unconditionally guarantees on a senior basis, as a primary obligor and not
merely as a surety, to each Holder, the Trustee and their successors and assigns
(i) the full and punctual payment when due, whether at Stated Maturity, by
acceleration, by redemption or otherwise, of all obligations of the Issuer under
the Indenture and the Securities, whether for payment of principal of, premium,
if any, or interest on in respect of the Securities and all other monetary
obligations of the Issuer under the Indenture and the Securities and (ii) the
full and punctual performance within applicable grace periods of all other
obligations of the Issuer whether for fees, expenses, indemnification or
otherwise under the Indenture and the Securities (all the foregoing being
hereinafter collectively called the “Guaranteed Obligations”).  The New
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice or further assent from the New
Guarantor, and that no extension or renewal of any Guaranteed Obligation shall
release the obligations of the New Guarantor hereunder.  The obligations of the
New Guarantor hereunder shall be joint and several with the Guarantees of the
Note Guarantors.
 
(b)           The New Guarantor waives presentation to, demand of payment from
and protest to the Issuer of any of the Guaranteed Obligations and also waives
notice of protest for nonpayment.  The New Guarantor waives notice of any
default under the Securities or the Guaranteed Obligations.  The obligations of
the New Guarantor hereunder shall not be affected by (i) the failure of any
Holder, the Trustee or the Notes Collateral Agent to assert any claim or demand
or to enforce any right or remedy against the Issuer or any other Person under
the Indenture, the Securities or any other agreement or otherwise; (ii) any
extension or renewal of the Indenture, the Securities or any other agreement;
(iii) any rescission, waiver, amendment or modification of any of the terms or
provisions of the Indenture, the Securities or any other agreement; (iv) the
release of any security held by the Notes Collateral Agent on behalf of each
Holder and the Trustee for the Guaranteed Obligations or any Note Guarantor; or
(v) the failure of any Holder, the Trustee or the Notes Collateral Agent to
exercise any right or remedy against any other guarantor of the Guaranteed
Obligations.
 
(c)           The New Guarantor hereby waives any right to which it may be
entitled to have its obligations hereunder divided among itself and the Note
Guarantors, such that the New Guarantor’s obligations would be less than the
full amount claimed.  The New Guarantor hereby waives any right to which it may
be entitled to have the assets of the Issuer first be used and depleted as
payment of the Issuer’s or the New Guarantor’s obligations hereunder prior to
any amounts being claimed from or paid by the New Guarantor hereunder.  The New
Guarantor hereby waives any right to which it may be entitled to require that
the Issuer be sued prior to an action being initiated against the New Guarantor.
 
(d)           The New Guarantor further agrees that its guarantee herein
constitutes a guarantee of payment, performance and compliance when due (and not
a guarantee of collection) and waives any right to require that any resort be
had by any Holder, the Trustee or the Notes Collateral Agent to any security
held for payment of the Guaranteed Obligations.
 
(e)           The New Guarantor’s guarantee herein is, to the extent and in the
manner set forth herein, equal in right of payment to all existing and future
Subject Pari Passu Indebtedness and senior in right of payment to all existing
and future Subject Subordinated Indebtedness and is made subject to such
provisions of this Supplemental Indenture.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Except as expressly set forth in Section 8.01(b) of the Indenture,
the obligations of the New Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense of setoff, counterclaim, recoupment or termination
whatsoever or by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations or otherwise.  Without limiting the generality of the
foregoing, the obligations of the New Guarantor herein shall not be discharged
or impaired or otherwise affected by the failure of any Holder or the Trustee to
assert any claim or demand or to enforce any remedy under the Indenture or this
Supplemental Indenture, the Securities or any other agreement, by any waiver or
modification of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the obligations, or by any other act or thing
or omission or delay to do any other act or thing which may or might in any
manner or to any extent vary the risk of the New Guarantor or would otherwise
operate as a discharge of the New Guarantor as a matter of law or equity.
 
(g)           The New Guarantor agrees that its guarantee herein shall remain in
full force and effect until payment in full of all the Guaranteed Obligations,
subject to the terms of the Indenture and this Supplemental Indenture.  The New
Guarantor further agrees that its guarantee herein shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Guaranteed Obligation is
rescinded or must otherwise be restored by any Holder, the Trustee or the Notes
Collateral Agent upon the bankruptcy or reorganization of the Issuer or
otherwise.
 
(h)           In furtherance of the foregoing and not in limitation of any other
right which any Holder, the Trustee or the Notes Collateral Agent has at law or
in equity against the New Guarantor by virtue hereof, upon the failure of the
Issuer to pay the principal of or interest on any Guaranteed Obligation when and
as the same shall become due, whether at maturity, by acceleration, by
redemption or otherwise, or to perform or comply with any other Guaranteed
Obligation, the New Guarantor hereby promises to and shall, upon receipt of
written demand by the Trustee, forthwith pay, or cause to be paid, in cash, to
the Trustee an amount equal to the sum of (i) the unpaid principal amount of
such Guaranteed Obligations, (ii) accrued and unpaid interest on such Guaranteed
Obligations (but only to the extent not prohibited by applicable law) and (iii)
all other monetary obligations of the Issuer to the Trustee.
 
(i)           The New Guarantor agrees that it shall not be entitled to any
right of subrogation in relation to the Trustee in respect of any Guaranteed
Obligations guaranteed hereby until payment in full of all Guaranteed
Obligations.  The New Guarantor further agrees that, as between it, on the one
hand, and the Trustee, on the other hand, (i) the maturity of the Guaranteed
Obligations guaranteed hereby may be accelerated as provided in Article 6 of the
Indenture for the purposes of the guarantee herein, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
Guaranteed Obligations guaranteed hereby, and (ii) in the event of any
declaration of acceleration of such Guaranteed Obligations as provided in
Article 6 of the Indenture, such Guaranteed Obligations (whether or not due and
payable) shall forthwith become due and payable by the New Guarantor for the
purposes of this Section 2.
 
 
 

--------------------------------------------------------------------------------

 
 
(j)           The New Guarantor also agrees to pay any and all costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by the
Notes Collateral Agent, the Trustee or any Holder in enforcing any rights under
this Section 2.
 
(k)           Upon request of the Trustee, the New Guarantor shall execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this
Supplemental Indenture.
 
(l)           For the avoidance of doubt, the New Guarantor shall not be a “Note
Guarantor” for purposes of and as defined in the Indenture and shall not be
subject to any of the obligations or agreements of a Note Guarantor thereunder.
 
3.           Successors and Assigns.  This Supplemental Indenture shall be
binding upon the New Guarantor and its successors and assigns and shall inure to
the benefit of the successors and assigns of the Trustee and the Holders and, in
the event of any transfer or assignment of rights by any Holder or the Trustee,
the rights and privileges conferred upon that party in the Indenture, this
Supplemental Indenture and in the Securities shall automatically extend to and
be vested in such transferee or assignee, all subject to the terms and
conditions of the Indenture and this Supplemental Indenture.
 
4.           No Waiver.  Neither a failure nor a delay on the part of either the
Trustee or the Holders in exercising any right, power or privilege under this
Supplemental Indenture shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any right,
power or privilege.  The rights, remedies and benefits of the Trustee and the
Holders herein expressly specified are cumulative and not exclusive of any other
rights, remedies or benefits which either may have under this Supplemental
Indenture at law, in equity, by statute or otherwise.
 
5.           Modification.  No modification, amendment or waiver of any
provision of this Supplemental Indenture, nor the consent to any departure by
the New Guarantor therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Trustee, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice to or demand on the New Guarantor in any case shall entitle
the New Guarantor to any other or further notice or demand in the same, similar
or other circumstances.
 
6.           Non-Impairment.  The failure to endorse the guarantee provided for
herein on any Security shall not affect or impair the validity thereof.
 
7.           Notices.  All notices or other communications to the New Guarantor
shall be given as provided in Section 13.02 of the Indenture as if the New
Guarantor were a Note Guarantor.
 
8.           Ratification of Indenture; Supplemental Indentures Part of
Indenture.  Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.  This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every holder of Securities
heretofore or hereafter authenticated and delivered shall be bound hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Governing Law.  THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
10.           Trustee Makes No Representation.  The Trustee makes no
representation as to the validity or sufficiency of this Supplemental Indenture.
 
11.           Counterparts.  The parties may sign any number of copies of this
Supplemental Indenture.  Each signed copy shall be an original, but all of them
together represent the same agreement.
 
12.           Effect of Headings.  The Section headings herein are for
convenience only and shall not affect the construction thereof.
 
13.           TIA.  If any provision of this Supplemental Indenture limits,
qualifies or conflicts with any provision of the Trust Indenture Act of 1939
(the “TIA”) that is required under the TIA to be part of and govern any
provision of this Supplemental Indenture, such provision of the TIA shall
control.  If any provision of this Supplemental Indenture modifies or excludes
any provision of the TIA that may be so modified or excluded, the provision of
the TIA shall be deemed to apply to the Indenture as so modified or to be
excluded by this Supplemental Indenture, as the case may be.
 
 
 
[signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.
 
BERRY PLASTICS CORPORATION
 
 
By:
/s/ Mark Miles

Name: Mark Miles
Title: Executive Vice President
 
BERRY PLASTICS GROUP, INC.
 
 
By:
/s/ Jeffrey D. Thompson

Name: Jeffrey D. Thompson
Title: Executive Vice President and Chief Legal Officer
 
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
 
By:      /s/ Beverly A. Freeney
Name: Beverly A. Freeney
            Title: Vice President
